UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1846


ARTURO ROMAN-ORIHUELA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 24, 2013               Decided:   June 10, 2013


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jaime W. Aparisi, Silver Springs, Maryland, for Petitioner.
Stuart F. Delery, Acting Assistant Attorney General, Janice K.
Redfern, Senior Litigation Counsel, Sarah Maloney, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Arturo Roman-Orihuela (“Roman”), a native and citizen

of    Peru,   petitions      for   review     of    the    Board   of    Immigration

Appeals’ (“Board”) December 30, 2011 final order of removal and

the June 18, 2012 order denying his motion to reopen.                           Roman

claims he was denied due process at the immigration hearing due

to poor interpretation and translation.                   He also claims that the

Board abused its discretion denying his request to consolidate

his   case    with    his    wife’s    asylum      application.         We   deny   the

petition for review.

              The    Board    issued    the     final      order   of    removal     on

December 30, 2011, erroneously indicating that Roman was to be

removed to Guatemala instead of Peru.                      Roman filed a timely

motion to reopen seeking to consolidate his case with his wife’s

asylum case and to have the Board change the country of removal

from Guatemala to Peru.               On June 12, 2012, the Board denied

consolidation.        The Board recognized the error in the December

30, 2011 order of removal and vacated the language stating that

Roman should be removed to Guatemala and further ordered that

Roman be removed to Peru.             The Board reissued the June 12, 2012

decision on June 18, 2012, because it was mailed to the wrong

address for Roman’s counsel.

              Roman contends he was denied due process during the

immigration hearing because he was not provided with a competent

                                          2
interpreter.       The Board rejected the due process claim, finding

that Roman failed to show he was prejudiced.                      To succeed on a

due process claim in an asylum or deportation proceeding, Roman

must establish two closely linked elements:                     (1) that a defect

in the proceeding rendered it fundamentally unfair and (2) that

the defect prejudiced the outcome of the case.                    Anim v. Mukasey,

535   F.3d     243,   256   (4th     Cir.    2008).       In   order   to    establish

prejudice, Roman must show that the defect likely impacted the

results of the proceedings.                 Id.     We have reviewed the record

and agree with the Board that Roman’s claim fails because he did

not show he was prejudiced by the allegedly poor interpreter. *

               After the Board issued the December 30, 2011 decision,

Roman was married to a Peruvian who entered the United States in

May 2011.        His spouse was in removal proceedings and she had

filed     an   application     for    asylum      and    withholding   of    removal.

Roman     requested     that       the      Board       consolidate    his    removal

proceedings with his wife’s removal proceedings so that he might


      *
       The Attorney General argues that this court does not have
jurisdiction over the December 30, 2011 order because Roman did
not file a timely petition for review from that order.        We
conclude that the Board’s subsequent June 12, 2012 order,
reissued on June 18, 2012, which amended the December 30 order
and further ordered that Roman be removed to Peru, effectively
reissued the December 30 order.     Thus, Roman’s July 10, 2012
petition for review is timely as to the amended December 30
order and we have jurisdiction.       See 8 U.S.C. § 1252(b)(1)
(2006).



                                             3
be eligible for relief as a derivative applicant.                          The Board

denied his request for reopening, finding there was no adequate

basis for consolidation.

            “A motion to reopen proceedings shall state the new

facts that will be proven at a hearing to be held if the motion

is    granted    and    shall    be     supported    by    affidavits      or     other

evidentiary material.”          8 C.F.R. § 1003.2(c) (2013).              The denial

of a motion to reopen is reviewed for abuse of discretion.                            8

C.F.R. § 1003.2(a); Mosere v. Mukasey, 552 F.3d 397, 400 (4th

Cir. 2009); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

The Board has discretion to deny a motion to reopen even if the

Petitioner has made out a prima facie case for relief.                      8 C.F.R.

§ 1003.2(a).        The Board’s “denial of a motion to reopen is

reviewed with extreme deference, given that motions to reopen

are disfavored because every delay works to the advantage of the

deportable      alien   who     wishes    merely    to    remain    in    the   United

States.”     Sadhvani v. Holder, 596 F.3d 180, 182 (4th Cir. 2009)

(citations and internal quotation marks omitted).

            We     conclude      that     the    Board     did     not    abuse     its

discretion denying reopening.                In his motion to reopen, Roman

did   not   show   that    he    was    an   eligible     spouse    for   derivative

asylum purposes.          See 8 C.F.R. § 1208.21 (2013) (a spouse may

also be granted asylum if the spouse accompanied or followed to

join the principal alien); see also 8 C.F.R. § 207.7(a) (2013)

                                             4
(defining a spouse who accompanies the principal alien and a

spouse who follows to join the principal alien).                     We also note

that Roman failed to show that his wife was prima facie eligible

for the relief she sought or that their marriage was bona fide

and not entered into for the purpose of gaining an immigration

benefit.

           Accordingly,    we    deny       the   petition     for     review.      We

dispense   with     oral   argument     because         the    facts     and     legal

contentions   are   adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        5